445 F.2d 849
UNITED STATES of America, Plaintiff-Appellee,v.Jerry Layne ALLEN, Defendant-Appellant.No. 71-1550 Summary Calendar.**Rule 18, 5 Cir. See Isbell Enterprises, Incv.Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
July 15, 1971.

James F. Mulla, Jr., New Orleans, La.  (court appointed), for defendant-appellant.
Gerald J. Gallinghouse, U.S. Atty., Robert L. Livington, Jr., Mary Williams Cazalas, Asst. U.S. Attys., for the United States.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
Allen appeals from the District Court's judgment of conviction of a violation of 50 U.S.C.A. App. 462(a).1  We affirm.


2
Allen is nineteen years old.  He attacks the ocmposition of the grand jury which indicted him because it consisted only of registered voters, who, by necessity, must be twenty-one years old.  Allen urges that he was thus denied a jury of his peers in violation of the Fifth and Sixth Amendments.  We disagree.  Nothing identifiable or distinctive about young adults under twenty-one sets them apart from young adults over twenty-one, who are eligible for jury duty.  See United States v. Kuhn and Greenwood, 5 Cir. 1971, 441 F.2d 179.  There was thus no showing of discrination or exclusion of a distinct group from jury participation.  Whitus v. State of Georgia, 1967, 385 U.S. 545, 87 S.Ct. 643, 17 L.Ed.2d 599; Hernandez v. State of Texas, 1954, 347 U.S. 475, 74 S.Ct. 667, 98 L.Ed. 866.


3
Allen first asserted his claim as a conscientious objector at his induction station.  This was too late.  Ehlert v. United States, 1971, 402 U.S. 99, 91 S.Ct. 1319, 28 L.Ed.2d 625.


4
Affirmed.



1
 Refusal to submit to induction into the Armed Forces of the United States